Citation Nr: 1732853	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.

2. Entitlement to basic eligibility for educational assistance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from July 1969 to March 1974, and was discharged under other than honorable conditions for the period from January 1972 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction has since been transferred to Cheyenne, Wyoming. 

In July 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant seeks service connection for back pain, post-traumatic stress disorder (PTSD), foot and ankle pain, bilateral hearing loss, and tinnitus.  The RO denied his claims because his military personnel records show that he was discharged from service under other than honorable conditions as a result of willful or persistent misconduct.  Specifically, the RO found he was convicted of unlawful marijuana possession in September 1973 and was absent without leave (AWOL) for a period of 125 days due to incarceration.  

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions, and would be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12 (b), (d)(4).  An insane person is defined as one who, due to disease, (1) exhibits a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the only way to read § 3.354(a) so as to avoid an absurd result is to apply the phrase "due to a disease" to all three circumstances provided for in the regulation); 38 C.F.R. § 3.354 (a).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis. Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354 (a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section. 38 C.F.R. § 3.354 (b).

At the August 2016 hearing, the appellant testified that he experienced anxiety and anger issues during service, concurrent with when his performance began to decline.  He sought treatment from an in-service psychiatrist and used illegal substances to alleviate his symptoms while stationed in Vietnam.  He stated that he initially intended to make a career out of the military prior to the beginning of his substance abuse.  On his VA Form 9, submitted in January 2012, he stated that his claimed PTSD was the direct cause of his other than honorable discharge.

Furthermore, service treatment records from October 1970 and December 1970 noted the appellant's reports of anxiety and irritability.  Between November 1972 and July 1972, these records documented symptoms including episodic periods of anger and irritability, depression, anxiety, and major situational frustration and stress reactions.

Based upon the evidence of record, the Board finds that further development is necessary in this matter, to include providing the appellant with a VA psychiatric examination for the purpose of determining whether he was "insane" as defined by 38 C.F.R. § 3.354 (a) concurrent with his misconduct during service. 

Additionally, a February 1976 RO determination denied entitlement to payment of VA educational assistance benefits based upon his other than honorable discharge from service.  In an April 1976 statement, the appellant submitted a timely notice of disagreement (NOD) with respect to the denial of education benefits.  The record before the Board does not show that the appellant has been provided with a statement of the case (SOC) in response to the NOD for this issue.  The next step in the appellate process is for the RO to issue to the appellant and his representative an SOC addressing this matter.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Lastly, the Board notes that the record contains documents in Vietnamese that are unaccompanied by English translations and appear to be related to the claim for educational assistance benefits.  These documents are tabbed in the appellant's electronic claims folder located in VBMS.  Thus, a remand is warranted to obtain a translation of these documents into English.


Accordingly, the case is REMANDED for the following action:

1. Notify the appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms. The appellant should be provided an appropriate amount of time to submit this lay evidence.

2. Obtain English language translation of all documents tabbed in the electronic claims folder in VBMS. These English translations should be associated with the Vietnamese originals so that the Board can determine that all necessary translations have been obtained.

3. After completing the above development, arrange for the appellant to undergo a VA psychiatric examination. All indicated tests and studies are to be performed. The claims folder, including the hearing transcript associated with the Virtual VA claims file, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. 

A detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times when he was AWOL. 

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a) Did the appellant exhibit a mental disease or disorder at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

b) Did the appellant, due to disease, exhibit a more or less prolonged deviation from his normal method of behavior at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

c) Did the appellant, due to disease, interfere with the peace of society at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

d) Did the appellant, due to disease, become antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided at the time of any charged misconduct, including times when he was AWOL, or at any other time during military service?

In reaching his or her conclusions, the examiner should specifically consider and address the appellant's lay statements (both from the detailed history taken at the examination and contained in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including when he was AWOL. 

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4. The RO must issue to the appellant and his representative an SOC addressing the claim for educational assistance benefits.  With the SOC, the RO must furnish to the appellant and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the applicable time period for perfecting an appeal as to this issue.  The appellant and his representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue currently on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



